Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Ashmead Pringle, Chief Executive Officer of GreenHaven Commodity Services LLC, the Managing Owner of GreenHaven Continuous Commodity Index Master Fund (the “Trust”), hereby certifies pursuant to 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Trust’s Quarterly Report on Form 10-Q for the period ended September 30, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Quarterly Report”), fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Trust. Date: November 8, 2012 /s/Ashmead Pringle Ashmead Pringle Chief Executive Officer
